Title: To James Madison from William C. C. Claiborne (Abstract), 21 February 1805
From: Claiborne, William C.C.
To: Madison, James


21 February 1805, New Orleans. “In my Letter of the 19th Instant, I stated that about the last of July or first of August, the Petition of Hulin was presented to me. I have since found (among my Papers) the original Petition, which is without date, but one of the Documents refered to, bears date on the eleventh of August.
“I had no recollection myself, as to the particular period of presenting this Petition, but one of the Young Gentlemen in my office (Mr. Kennedy) had supposed it to have been about the last of July or first of August, and relying on the correctness of his memory I made the statement. I can, however now confidently inform you, that the Petition of Hulin was not handed to me previous to the first of September. I was taken ill of the Fever on the 9th of August and did not rise from my Bed until about the last of that month. A document annexed to the Petition bears date on the 11th of August, and it cannot be presumed, that those Papers would have been presented to me, during my confinement.
“You will have observed Sir. that the writer who so plausibly, but so unjustly attacked my Official conduct states, that the Petition of Hulin was laid before me early in July; if this had been true, I should feel as if I had been inattentive to my duties; but the fact being established, that the improper conduct of the Marquis of Casa Calvo remained unknown to me, until September, I do believe, that the most malignant of my Enemies would agree, that my Letter of the fifth of that Month to the Marquis ought to exempt me from censure. Mr. Livingston (who is the author of the piece Signed the Public Accuser) made several applications to me for a view of Hulins Petition, but it was mislaid and could not be found. At length the Public Accuser appeared, which first made me acquainted with Livingstons designs, and in that writing, this unprincipled Man, (calculating no doubt upon the loss of the original Petition) suppresses the Document which bears date the 11th of August, and roundly asserts, that the Petition was presented the first of July.

“I have experienced here a great share of News-paper abuse, but nothing like a serious charge of improper conduct in Office has been exhibited, except in the case of Hulin and Villamil; I am therefore solicitous that this transaction should appear to you in its true colours. Perhaps it was unfortunate that I permited my name to have been used by Morales as sanctioning the sale of the Negroes. But I cannot think that in doing so I at the time acted improperly: It was very soon after the transfer of Louisiana to the United States and within the period allowed by Treaty for the evac<u>ation of the Province by the Spanish forces. Morales represented Villamil as an Officer of his Catholic Majesty, a public defaulter, and a fug<i>tive; He further stated that a Judgment had been rendered at the Havana by a competent Tribunal, and that the sale of the Negroes (who had been in deposit for some time) ‘would enable him to finish this affair (in which his King was interested) with the expedition recommended.’
“Under these circumstances I was of opinion that my assent to the sale, could do injury to no one, and would tend only to draw to a close the operations of His Catholic Majestys officers in Louisiana, which were essential to a speedy and complete evacuation of the Province.”
